Petition for rehearing denied September 14, 1937                        ON PETITION FOR REHEARING                              (71 P.2d 321)
Counsel for appellant have directed attention to certain misstatements of fact in the opinion rendered in this case.
In the opinion it was inadvertently stated that Tyler committed suicide on July 31, 1931. The correct date is July 13, 1931. The Municipal Reserve and Bond Company was placed under receivership in December, 1930, and not in December, 1931, as stated in the opinion. It is also conceded that Dr. Akin was not present at the meeting in Maguire's law office on or about May 28 or 29, 1931. The record, however, discloses that she kept in contact with her lawyer and knew what Tyler proposed to do in offering the life insurance policy as security for payment of note.
The writer regrets the above errors as counsel are entitled to a correct statement of facts, but it is believed that none of them have important bearing upon the issues of the case.
As stated on original hearing, the vital question in the case is: Was this policy assigned to the plaintiff for value and without notice of the equities of the Municipal Reserve and Bond Company? A further review of the record convinces the court that this question has been answered correctly in favor of the plaintiff. *Page 186 
The insurance policy assigned as security was procured chiefly with funds belonging to the Municipal Reserve and Bond Company. The equitable interest of the bond company in the policy prior to the assignment thereof is good reason to require each party to pay his own costs and disbursements. With this modification of opinion, the petition for rehearing is denied. *Page 187